                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


JOHNNY M STAFFORD,                  §
                                    §
            Plaintiff,              §                Civil Action No. 6:18-CV-575-JDK-JDL
                                    §
v.                                  §
                                    §
JUSTICE H, STATE OF TEXAS, and MARY §
MURPHY,                             §
                                    §
            Defendants.             §
                                    §

   ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                       MAGISTRATE JUDGE

       Plaintiff Johnny Stafford initiated this civil action on November 5, 2018. Docket No. 1.

The case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to

prosecute. Docket No. 6. The Report and Recommendation was sent to Plaintiff at his address of

record and returned as undeliverable. Docket No. 8. Plaintiff has not updated his address with

the Court. As a result, Plaintiff has not filed any objections to the Report and Recommendation,

and the prescribed time period for doing so has passed. Indeed, Plaintiff has not communicated

with the Court since November 19, 2018. Docket No. 3.

       Having considered the Report and Recommendation, the Court agrees with the findings

and conclusions of the Magistrate Judge. Therefore, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

ORDERED that the complaint is hereby DISMISSED WITHOUT PREJUDICE. It is further

ORDERED that any motion not previously ruled on is DENIED.
So ORDERED and SIGNED this 4th   day of April, 2019.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE
